        Case 2:21-cv-01280-CKD Document 5 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD EDWARD SPEARMAN,                           No. 2:21-cv-1280 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    DEPARTMENT OF STATE HOSPITALS,
      et al.,
15
                          Defendants.
16

17

18           Plaintiff, a county prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. However, the certificate portion of the request which must be completed by

21   plaintiff’s institution of incarceration has not been filled out. Also, plaintiff has not filed a

22   certified copy of his inmate trust account statement for the six-month period immediately

23   preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the

24   opportunity to submit a completed in forma pauperis application and a certified copy in support of

25   his application.

26           In accordance with the above, IT IS HEREBY ORDERED that:

27           1. Plaintiff shall submit, within thirty days from the date of this order, a completed

28   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk;
                                                          1
        Case 2:21-cv-01280-CKD Document 5 Filed 07/27/21 Page 2 of 2


 1          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 2   Forma Pauperis By a Prisoner; and

 3          3. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 4   his inmate trust account statement for the six month period immediately preceding the filing of

 5   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

 6   this action be dismissed without prejudice.

 7   Dated: July 27, 2021
                                                      _____________________________________
 8
                                                      CAROLYN K. DELANEY
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15   12/spea1280.3c+new

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
